Exhibit 99.1 (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS Years ended March 31, 2010, 2009 and 2008 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements have been prepared by management and are in accordance with Canadian generally accepted accounting principles and reconciled to accounting principles generally accepted in the United States as set out in Note 15, and contain estimates based on management’s judgment. Other information contained in this document has also been prepared by management and is consistent with the data contained in the consolidated financial statements. A system of internal control is maintained by management to provide reasonable assurance that assets are safeguarded and financial information is accurate and reliable. The Board of Directors approves the financial statements and ensures that management discharges its financial responsibilities. The Board’s review is accomplished principally through the audit committee, which is composed of non-executive directors. The audit committee meets periodically with management and the auditors to review financial reporting and control matters. The Company’s independent auditors, BDO Canada LLP, are appointed by the shareholders to conduct an audit in accordance with generally accepted auditing standards in Canada and in accordance with the standards of the Public Company Accounting Oversight Board (United States). MANAGEMENT’S REPORT ON INTERNAL CONTROLS OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act.The Company’s management has employed a framework consistent with Exchange Act Rule 13a-15(c), to evaluate the Company’s internal control over financial reporting as described below. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation and fair presentation of financial statements for external purposes in accordance with generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has assessed the effectiveness of our internal control over financial reporting as of March 31, 2010 using criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of March 31, 2010. BDO Canada LLP, our auditors, have audited the effectiveness of our internal control over financial reporting as of March 31, 2010, as stated in their report which appears herein. “Maurice Tagami” Maurice Tagami P.Eng. President and Chief Executive Officer “Tony Ricci” Tony Ricci, CA Chief Financial Officer Vancouver, Canada June 25, 2010 Tel: 604688 5421 Fax: 604688 5132 www.bdo.ca BDO Canada LLP 600 Cathedral Place 925 West Georgia Street Vancouver BCV6C 3L2Canada REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Keegan Resources Inc. We have completed the integrated audits of Keegan Resources Inc.’s (the “Company’s”) 2010, 2009 and 2008 consolidated financial statements and of its internal control over financial reporting as at March 31, 2010. Our opinions, based on our audits, are presented below. CONSOLIDATED FINANCIAL STATEMENTS We have audited the consolidated balance sheets of Keegan Resources Inc. (the “Company”) as at March 31, 2010 and 2009 and the consolidated statements of operations, comprehensive loss and deficit and cash flows for each of the years in the three-year period ended March 31, 2010.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March 31, 2010 and 2009 and the results of its operations and its cash flows for each of the years in the three-year period ended March 31, 2010, in accordance with Canadian generally accepted accounting principles. INTERNAL CONTROLS OVER FINANCIAL REPORTING We have also audited Keegan Resources Inc.’s internal control over financial reporting as at March 31, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Controls over Financial Reporting. Our responsibility is to express an opinion on the effectiveness of the Company’s internal control over financial reporting based on our audit. BDO Canada LLP, a Canadian limited liability partnership,is a member of BDO International Limited, aUK company limited by guarantee, and forms part of the international BDO network ofindependent member firms. - 2 - We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as at March 31, 2010 based on criteria established in Internal Control — Integrated Framework issued by the COSO. (signed) “BDO Canada LLP” Chartered Accountants Vancouver, Canada June 23, 2010 KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets As at March 31, 2010 and 2009 Expressed in Canadian Dollars Assets Current assets: Cash and cash equivalents $ $ Short-term investments (note 3) Receivables Prepaid expenses and deposits Furniture, equipment and leasehold improvements (note 4) Resource properties and deferred exploration costs (note 5) $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (note 7) $ $ Shareholders’ Equity Share capital (note 6) Contributed surplus (note 6(e)) Deficit accumulated (23,583,842 ) $ $ Commitments (note 8) Contingencies (note 10) Subsequent events (notes 8 and 14) Approved by the Board of Directors: “Shawn Wallace” Director “Marcel de Groot” Director SEE ACCOMPANYING NOTES KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Operations, Comprehensive Loss and Deficit Years ended March 31, 2010, 2009 and 2008 Expressed in Canadian Dollars Expenses: Amortization $ $ $ Bank charges and interest Consulting fees, directors’ fees and wages and benefits (note 7) Donation expense (note 6(b)) - - Office, rent and administration Professional fees (note 7) Regulatory, transfer agent and shareholder information Stock-based compensation (note 6(c)) Travel, promotion and investor relations Other expenses (income): Interest and other income (114,994 ) (222,703 ) Write-off of equipment - Write-off of interest in resource properties (note 5(b)) - - Foreign exchange loss Loss and comprehensive loss for the year Deficit accumulated, beginning of year Deficit accumulated, end of year $ $ $ Loss per share - basic and diluted $ $ $ Weighted average number of shares outstanding SEE ACCOMPANYING NOTES KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Cash Flows Years ended March 31, 2010, 2009 and 2008 Expressed in Canadian Dollars Cash provided by (used in): Operations: Loss for the year $ ) $ ) $ ) Items not involving cash: Amortization Stock based compensation Stock-based donations - - Unrealized foreign exchange - Write-off of equipment - Write-off of interest in resource properties - - Changes in non-cash working capital: Accounts payable and accrued liabilities Prepaid expenses and deposits (168,798 ) (33,905 ) (17,993 ) Receivables (73,628 ) (79,157 ) (4,271,600 ) (3,070,907 ) (2,382,527 ) Investing: Purchase of furniture, equipment and leasehold improvements (214,751 ) (119,631 ) (110,459 ) Acquisition of interest in resource properties - (237,161 ) (1,515,725 ) Short-term investments (21,000,000 ) (1,000,000 ) - Deferred exploration (9,368,875 ) (10,901,528 ) (9,861,207 ) (30,583,626 ) (12,258,320 ) (11,487,391 ) Financing: Shares issued for cash, net of share issue costs Impact of foreign exchange on cash and cash Equivalents (302,940 ) (136,201 ) - Increase (decrease)in cash and cash equivalents (13,239,935 ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplemental disclosure of cash flow information: Cash paid for: Interest $
